OFFICE   OF    THE   ATTORNEY     GENERAL      OF   TEXAS

                               AUSTIN




          Ueharono         c4mrtaeeS.8koneom8trui~          tU8   seatiou
al the Gtmutituticm 10 the reqwta           tan&a oonsl4errrtion
                                                               here,
hut LassupremaCourt   of thoUzdted8tatea    husoartmaal                  Boa-
t&on 7 of *rtiole I of the Caxutitution  OF the United              Statso,
uhlot~prwidea,~All hlllu forr8laixbgrevonue sbmlloriglnatc
111the blouseof Hcpreuaa~tiveu.g
                Wbe   oonetructlcm   cr this lititatlon    is
          proctioally   well settJe2 by tlie unl.Porm nation
          of Co~@ouo.    Acoording   I.V that oonetruotlum    it
          bsu btmm collfin4d to bills to lw7       taxesin
          &he t&riot s4mi4 of &he rord. 02x1 hu       not bean
          tudorcitood to extaad    tc; hills Per eth*   par-
          poeen, which inoldentally      create rwexmo.    l l l*.


           Obviously,  .L bill Which doeo aOt False                          -tfcMl
rw4mm   but whioh ruduooe or abollshee   an aristlng                          t&s@ c.an
not be a bill   -for ratsiry: rw4nue.*
                 rhea doparttnent held in  1nion wo. O4oill"tbt                       E
&mate        Bill use not a bill for rpis%4c   rwonuo rhese ito                      mole
;md      0al.y   purpcea   188   to   tlai4nd   M   not l=drlIl~   rmepuo,       lmdor-
tuily;  LO ara;ipt cortYinln*trunents   from tbe taxlwiedby
the orfginnl uat.    We,hand you hererltb   a oopy of that qdn-
Loll.